 Case 1:19-cv-08694-VM Document 41 Filed 11/05/19,, lJSDC  r-===========--,--
                                                     Page SONY
                                                          1 of 1
                                                             DdCUMF.NT
                                                             ELECTRONICALLY FILE11
UNITED ~TATES DISTRICT COURT                                 DOC #:           'if.
                                                                        ; . )j}
SOUTHERN DISTRICT OF NEW YORK
----------------------------. --------x
                                                            .DATE FILED:   r:Tjj o/
DONALD J. TRUMP,

                            Plaintiff,                     19 Civ. 8694     (VM)

      - against -                                        . ORDER

CYRUS R. VANCE, JR., in his official
capacity as District Attorney of the
County of New 'York; .. and ..
MAZARS USA, LLP,

                            Defendants.
-------------------------------------x
VICTOR MARRERO, United States District Judge.

      In accordance with the November 4, 2019 decision of the

United·states Court of Appeals for the Second Circuit in this

matteTF .s:ee_Trump v. Vance., No. 19-3204, slip op. at 34 n.19

(2d "Cix.• . Nov.   4,   2019),     the parties are hereby ordered to

inform   .:the   ·Court ' ...by    November   8,    2019     whether      further

proceedings, •Before ..this Court will be necessary in light of

the .:Se·cond    Circui:t '..s    .disposition.    The   Court     will    retain

j urisdiction...:·ove·r· ·the .case for the purposes of enforcement in

the event that following entry of a final judgment, any party

to which such judgment is directed refuses to comply.


SO ORDERED.

Dated:      New York, New York
            5 November 2019



                                                         ICTOR MARRERO
                                                           U.S.D.J.
